Judge RULAND
dissenting.
I respectfully dissent.
In determining whether admission of hearsay testimony violates the confrontation clause contained in Colo. Const, art. II, § 16, our supreme court has considered decisions of the United States Supreme Court persuasive, see People v. Dement, 661 P.2d 675 (Colo.1983), and those decisions, of course, govern interpretation of the Sixth Amendment.
In Lee v. Illinois, 476 U.S. 530, 106 S.Ct. 2056, 90 L.Ed.2d 514 (1986), both the majority and the dissent assume that hearsay statements are admissible if the declarant is unavailable and the stringent requirement of reliability is satisfied. This is so even though the statements are the product of post-arrest interrogation.
Lee and other recent decisions of the Supreme Court have been criticized because trial courts have been given “almost no guidance for evaluating the reliability of the content of the hearsay.” See Kirst, The Procedural Dimension of Confrontation Doctrine, 66 Neb.L.Rev. 485 (1987). However, in my view the hearsay statements here satisfy the criteria applied by this court in People v. Moore, 693 P.2d 388 (Colo.App.1984). Other indicia of reliability also appear in the record. Thus, I conclude the statements were properly admitted for the following reasons.
The admitted statements, after redaction, are identical in all respects material to this case. The statements were made a relatively short time after the homicide occurred. Leading questions were not used.
The statements identify the declarants and the defendant as complicitors to the charged offense. The statements are clearly against the penal interest of each of the declarants because the statements would have been probative in a trial against them as complicitors. See CRE 804(b)(3). Indeed, Thomas was required to explain during the video interview why he had lied to the investigating officers during the initial interview.
No plea bargain had been entered into at the time the statements were made. Each declarant had been fully advised of his Miranda rights. Further, there is no basis in the record to suggest that the declarants *866had conferred before making the statements in order to insure that their statements were consistent. Each of the declar-ants was interviewed separately.
Other evidence establishes the reliability of the statements. Those parts of the statements which describe the altercation with the victim were corroborated by other eyewitness testimony presented at trial.
In addition, the homicide occurred within a short time after the initial argument between defendant and the victim. One may infer, based upon the sequence of events during the argument and especially the victim’s use of a firearm, that the defendant and the declarants would likely retaliate. Each of the declarants stated that the de-clarants and the defendant had possession of a sawed-off shotgun in the automobile. The murder weapon was in fact a shotgun.
I am unable to agree with the majority’s conclusion that redaction of the statement in order to obtain an interlock defeats the indicia of reliability which appear in the record. Moreover, I note that the trial court offered defendant the option of admitting the inconsistent parts of the statements and defendant elected not to do so.
Finally, even assuming that redaction is not permissible, I view the error as harmless. If the jury convicted the defendant based upon the juvenile’s eyewitness identification, admission of the declarants’ statements had no bearing on the outcome. On the other hand, if, as is more likely the case, the jury’s verdict was based upon complicity, the inconsistent portions of the statements did not bear on that issue. Indeed, the precise identity of the complicitor that pulled the trigger is without significance as to the crimes charged, and that extraneous point is the only substantial disparity between the two statements.
Hence, because the uncontroverted evidence presented at trial would amply support a conclusion by the jury that defendant was an active participant in the murder, I would affirm the judgment of the trial court.